Citation Nr: 1444926	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability.  

2. Entitlement to a disability rating in excess of 20 percent prior to January 27, 2010 and in excess of 40 percent from January 27, 2010, for service-connected degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1980 to October 1983 and from August 1985 to July 1986.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

Prior to the promulgation of a decision on the issues on appeal, the Board received letters from the Veteran and his appointed representative requesting that the Veteran's appeal of all remaining issues be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a July 2013 statement, the Veteran indicated that he wished to withdraw his remaining claims on appeal, relating to his bilateral shoulder disability and the rating assigned for his service-connected lumbar spine disability.  In an August 2014 letter, the Veteran's appointed representative reiterated the Veteran's desire to withdraw his remaining claims on appeal.  Because the Veteran, through his own statement, and the statement of his authorized representative, has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal of entitlement to service connection for a bilateral shoulder disability has been dismissed.

The appeal of entitlement to a disability rating in excess of 20 percent prior to January 27, 2010 and in excess of 40 percent from January 27, 2010, for service-connected DJD and DDD of the lumbar spine has been dismissed.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


